 

U.S. DISTRICT COURT - N.D. OF NY.

FILED

——

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT JAN 7 2020
NORTHERN DISTRICT OF NEW YORK $< $< $< <<
AT OCLYCK
KEYBANK NATIONAL ASSOCIATOIN, John M. Domurad. flerk Binghamton
Case No. 1:19-CV-1562-TJM-
Plaintiff,
-against- EAE
MONOLITH SOLAR ASSOCIATES LLC, et al., ORDER
Defendants.

 

 

Before the Court is the Application of Daniel Scouler, the Receiver appointed by the Court
in this action, for an Order sealing the documents submitted by pro se Defendant Steven A. Erby
at Dkt. Nos. 15-18. The Receiver’s Application is supported by the Letter of Justin A. Heller,
Esq., counsel for the Receiver, dated January 6, 2019. The Court has reviewed the Application,
which establishes that the documents in question constitute proprietary and confidential documents
of Monolith Solar Associates, LLC and other named limited liability company Defendants herein,
which, pursuant to the Order Appointing Receiver, are under the exclusive possession and control
of the Receiver. The Application further establishes that, as required by Local Rule 83.13, the
governing legal standards for sealing established by Lugosch v Pyramid Co., 435 F3d 110 (2d Cir
2006) are present: The subject documents are not judicial documents requiring a presumption of
public access; are unlikely to be relevant or material to issues presented to the Court for
adjudication; and the Receiver has a legitimate interest in maintaining their confidentiality.

Accordingly, it is hereby

ORDERED that:
1. The Receiver’s Application is granted; and
2. The Clerk of the Court is directed to remove the documents filed at Dkt. Nos. 16-

18 from public access, and that such documents shall remain sealed unless and until this Court

orders otherwise.
IT IS SO ORDERED.

Dated this £ day of January, 2020
i
PA ee

is fae a wi

Hon. Thomas J. McAvoy Y
United States District Judge
